DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 17 February 2020.  Claims 1-20 are pending and have been examined. 

Examiner’s Note

The claim recites the combination of additional elements of capturing using a digital camera a food item and determine a product life date from indicia on the food item and generate a calendar to track and manage the food life.  The claim as a whole integrates the mental process of collecting information, analyzing information and displaying certain results of the analysis into a practical application. Specifically, the additional elements recite a specific manner of utilizing camera data to automatically track food life which provides a specific improvement over prior systems, resulting in an improved user interface for electronic devices. Thus, the claim is eligible because it is not directed to the recited judicial exception. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-10, and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (U.S. Patent Publication 2020/0065757 A1) (hereafter Lee).

	Referring to Claim 1, Lee teaches a system comprising:

a memory (see; par. [0006] of Lee teaches using memory)

a data interface (see; par. [0006] and Figure 1 of Lee teaches a user/data interface).

a digital camera configured to capture digital image of a food item and store the captured digital image in the memory (see; par. [0006] and Fig. 11 of Lee teaches a digital camera that captures food items and stores data including images).

a processor (see; par. [0006] of Lee teaches a processor).

the processor configured to determine a product life date of the food item in accordance with indicia in a captured digital image (see; par. [0006] of Lee teaches a processor that determines based on captured data about food where the expiation date can be determined and par. [0073] where the expiration date can be determined). 

the processor further configured to generate an electronic calendar entry corresponding to the determined product life date (see; par. [0063] and Figure 13 of Lee teaches generating a calendar entry corresponding data, including par. [0073] a product expiration date (i.e. product life) and alerts to indicate expired products).

the processor further configured to communicate the generated electronic calendar entry to an associated user via the data interface (see; Figure 13 of Lee teaches generating an electronic calendar that contains food related data, including information Fig. 11 that can be input by a user interface).


	Referring to Claim 2, see discussion of claim 1 above, while Lee teaches the system above, Lee further discloses a system having the limitations of:

the indicia includes one or more of characters, barcodes or colors associated with the food item (see; par. [0006] of Lee teaches that data that is captured by a camera can include barcode data, categories of the food, and dates associated with the food, par. [0073] expiration date).


	Referring to Claim 8, see discussion of claim 2 above, while Lee in view of Humphreys teaches the system above, Lee further discloses a system having the limitations of:

the processor is further configured determine the product life date in accordance with a decoded barcode (see; par. [0006] of Lee teaches determining the expiration date (i.e. product life) of food based on information gathered from a barcode of the product).


Referring to Claim 9, Lee teaches a method.  Claim 9 recites the same or similar limitations as those addressed above in claim 1, Claim 9 is therefore rejected for the same reasons as set forth above in claim 1.


	Referring to Claim 10, see discussion of claim 9 above, while Lee teaches the method above, Lee further discloses a method having the limitations of:

determining the product life date from indicia including one or more of characters, barcodes and colors associated with the food item (see; par. [0006] of Lee teaches determining an expiration data using characters scanned or image data on a food product).


	Referring to Claim 16, see discussion of claim 10 above, while Lee teaches the method above Claim 16 recites the same or similar limitations as those addressed above in claim 8, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 8.


Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 11-14, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication 2020/0065757 A1) (hereafter Lee) in view of Humphreys (U.S. Patent Publication 2016/0140646 A1).

	Referring to Claim 3, see discussion of claim 2 above, while Lee teaches the system above, Lee further discloses a system having the limitations of:

the processor is further configure to determine characters in the captured digital image in accordance with recognition (see; par. [0006] of Lee teaches image recognition API that utilizes the camera to identify dates, and barcodes).

Lee does not explicitly disclose the following limitation, however,

Humphreys teaches optical character recognition (see; par. [0032] of Humphreys teaches the use of optical character recognition related to consumable preparations).

The Examiner notes that Lee teaches similar to the instant application teaches food inventory system that uses cameras and scanners to determine data about the food being stored.  Specifically, Lee discloses the a food inventory device that collects bar code scanner and camera data that provides information in order to manage expiration and stock data and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Humphreys teaches consumable preparation area using scanners to provide consumables inventory and as it is comparable in certain respects to Lee which food inventory system that uses cameras and scanners to determine data about the food being stored as well as the instant application it is viewed as analogous art and is viewed in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.



Humphreys discloses optical character recognition.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lee the optical character recognition as taught by Humphreys since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lee and Humphreys teach the collecting and analysis of data in order to manage food resources using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 4, see discussion of claim 3 above, while Lee in view of Humphreys teaches the system above, Lee further discloses a system having the limitations of:

the determined characters includes one or more of a printed product life date and a printed product lookup code (see; par. [0006] of Lee teaches determining a characters from a printed bar code which is then looked up to determine information about the product, in the form of databases that contains the product data).


	Referring to Claim 5, see discussion of claim 4 above, while Lee in view of Humphreys teaches the system above, Lee further discloses a system having the limitations of:

the processor is further configured to determine the product life date in accordance with a food type identified by the product lookup code (see; par. [0006] of Lee teaches a 


	Referring to Claim 6, see discussion of claim 5 above, while Lee in view of Humphreys teaches the system above, Lee further discloses a system having the limitations of:

the processor is further configured to determine the product life date in accordance with a current date (see; Figure 11 of Lee teaches an example of a input screen that takes the data regarding expiration data including how many days it was stored (i.e. current date)).


	Referring to Claim 11, see discussion of claim 10 above, while Lee teaches the method above Claim 11 recites the same or similar limitations as those addressed above in claim 3, Claim 11 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 12, see discussion of claim 11 above, while Lee teaches the method above Claim 12 recites the same or similar limitations as those addressed above in claim 4, Claim 12 is therefore rejected for the same or similar limitations as set forth above in claim 4.

	Referring to Claim 13, see discussion of claim 12 above, while Lee teaches the method above Claim 13 recites the same or similar limitations as those addressed above in claim 5, Claim 13 is therefore rejected for the same or similar limitations as set forth above in claim 5.

	Referring to Claim 14, see discussion of claim 13 above, while Lee teaches the method above Claim 14 recites the same or similar limitations as those addressed above in claim 6, Claim 14 is therefore rejected for the same or similar limitations as set forth above in claim 6.

	Referring to Claim 17, Lee teaches a system.  Claim 17 recites the same or similar limitations as those addressed above in claim 1, Claim 17 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions.

the processor configured to detect barcodes and characters associated with the food item from the captured digital image (see; par. [0006] of Lee teaches detecting barcodes using a scanner or camera to recognize information regarding the food product).

the processor further configured to decode detected barcodes (see; par. [0006] of Lee teaches the use of a processor to determine scanned or camera recorded barcodes to be stored in databases).

Lee does not explicitly disclose the following limitations, however,

Humphreys teaches the processor further configured to perform optical character recognition on detected characters (see; par. [0032] of Humphreys teaches using optical character recognition to detect information regarding the food product), and
the processor further configured to determine a product life date of the food item in accordance with recognized optical characters (see; par. [0032] of Humphreys teaches determining product expiration date from optical character recognition).

The Examiner notes that Lee teaches similar to the instant application teaches food inventory system that uses cameras and scanners to determine data about the food being stored.  Specifically, Lee discloses the a food inventory device that collects bar code scanner and camera data that provides information in order to manage expiration and stock data and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Humphreys teaches consumable preparation area using scanners to provide consumables inventory and as it is comparable in certain respects to Lee which food inventory system that uses cameras and scanners to determine data about the food being stored as well as the instant application it is 

Lee discloses a food inventory device that collects bar code scanner and camera data that provides information in order to manage expiration and stock data. However, Lee fails to disclose the processor further configured to perform optical character recognition on detected character, and the processor further configured to determine a product life date of the food item in accordance with recognized optical characters.

Humphreys discloses the processor further configured to perform optical character recognition on detected character, and the processor further configured to determine a product life date of the food item in accordance with recognized optical characters.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lee the processor further configured to perform optical character recognition on detected character, and the processor further configured to determine a product life date of the food item in accordance with recognized optical characters as taught by Humphreys since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lee and Humphreys teach the collecting and analysis of data in order to manage food resources using associated tasks and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 18, see discussion of claim 17 above, while Lee teaches the system above Claim 18 recites the same or similar limitations as those addressed above in claim 5, Claim 18 is therefore rejected for the same or similar limitations as set forth above in claim 5, except for the following noted exception:

the processor is further configured to determine a product lookup code from recognized optical characters (see; par. [0032] of Humphreys teaches determining information about the consumable product using optical character recognition).

The Examiner notes that Lee teaches similar to the instant application teaches food inventory system that uses cameras and scanners to determine data about the food being stored.  Specifically, Lee discloses the a food inventory device that collects bar code scanner and camera data that provides information in order to manage expiration and stock data and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Humphreys teaches consumable preparation area using scanners to provide consumables inventory and as it is comparable in certain respects to Lee which food inventory system that uses cameras and scanners to determine data about the food being stored as well as the instant application it is viewed as analogous art and is viewed in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lee discloses a food inventory device that collects bar code scanner and camera data that provides information in order to manage expiration and stock data. However, Lee fails to disclose the processor further configured to perform optical character recognition on detected character, and the processor further configured to determine a product life date of the food item in accordance with recognized optical characters.

Humphreys discloses the processor further configured to perform optical character recognition on detected character, and the processor further configured to determine a product life date of the food item in accordance with recognized optical characters.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lee the processor further configured to perform optical character recognition on detected character, and the processor further configured to determine a product life date of the food item in accordance with recognized optical characters as taught by Humphreys since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, 


	Referring to Claim 20, see discussion of claim 19 above, while Lee teaches the system above Claim 20 recites the same or similar limitations as those addressed above in claim 6, Claim 20 is therefore rejected for the same or similar limitations as set forth above in claim 6,


Claims 7, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Publication 2020/0065757 A1) (hereafter Lee) in view of Humphreys (U.S. Patent Publication 2016/0140646 A1) in further view of Jacobs et al. (U.S. Patent Publication 2007/0298202 A1).

	Referring to Claim 7, see discussion of claim 5 above, while Lee in view of Humphreys teaches the system above, Lee in view of Humphreys does not explicitly disclose a system having the limitations of, however,

Jacobs teaches the processor is further configured to determine the product life date in accordance with a color of the food item (see; par. [0007] of Jacobs teaches a color-coded labels, par. [0028] where the color indicates the day to discard the perishable product (i.e. expiration date)).

The Examiner notes that Lee teaches similar to the instant application teaches food inventory system that uses cameras and scanners to determine data about the food being stored.  Specifically, Lee discloses the a food inventory device that collects bar code scanner and camera 

Lee and Humphreys discloses a food inventory device that collects bar code scanner and camera data that provides information in order to manage expiration and stock data. However, Lee and Humphryes fails to disclose the processor is further configured to determine the product life date in accordance with a color of the food item.

Jacobs discloses the processor is further configured to determine the product life date in accordance with a color of the food item.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lee and Humphreys the processor is further configured to determine the product life date in accordance with a color of the food item as taught by Jacobs since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lee, Humphreys, and Jacobs teach the collecting and analysis of data in order to manage food resources using associated tasks and they do not contradict or diminish the other alone or when combined.


Referring to Claim 15, see discussion of claim 13 above, while Lee teaches the method above Claim 15 recites the same or similar limitations as those addressed above in claim 7, Claim 15 is therefore rejected for the same or similar limitations as set forth above in claim 7.

	Referring to Claim 19, see discussion of claim 18 above, while Lee teaches the system above Claim 19 recites the same or similar limitations as those addressed above in claim 7, Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 7, except for the following noted exception:

Humbphreys teaches or weight of the food item (see; par. [0032] of Humphreys teaches collecting using a digital scale the weight of a consumable, and associating it with par. [0026] the expiration date of the consumable).

The Examiner notes that Lee teaches similar to the instant application teaches food inventory system that uses cameras and scanners to determine data about the food being stored.  Specifically, Lee discloses the a food inventory device that collects bar code scanner and camera data that provides information in order to manage expiration and stock data and it is therefore viewed as analogous art in the same field of endeavor. Additionally, Humphreys teaches consumable preparation area using scanners to provide consumables inventory and as it is comparable in certain respects to Lee which food inventory system that uses cameras and scanners to determine data about the food being stored as well as the instant application it is viewed as analogous art and is viewed in the same field of endeavor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Lee discloses a food inventory device that collects bar code scanner and camera data that provides information in order to manage expiration and stock data. However, Lee fails to disclose or weight of the food item.

Humphreys discloses or weight of the food item.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Lee or weight of the food item as taught by Humphreys since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Lee and Humphreys teach the collecting and analysis of data in order to manage food resources using associated tasks and they do not contradict or diminish the other alone or when combined.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623